
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 469
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To encourage research, development, and
		  demonstration of technologies to facilitate the utilization of water produced
		  in connection with the development of domestic energy resources, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Produced Water Utilization Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Produced
			 waterThe term produced water means water from an
			 underground source that is brought to the surface as part of the process of
			 exploration for or development of coalbed methane, oil, natural gas, or any
			 other substance to be used as an energy source.
			(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Purposes
			(a)In
			 generalThe Secretary shall carry out under this Act a program of
			 research, development, and demonstration of technologies for environmentally
			 sustainable utilization of produced water for agricultural, irrigational,
			 municipal, and industrial uses, or other environmentally sustainable purposes.
			 The program shall be designed to maximize the utilization of produced water in
			 the United States by increasing the quality of produced water and reducing the
			 environmental impacts of produced water.
			(b)Program
			 ElementsThe program under this Act shall address the following
			 areas, including improving safety and minimizing environmental impacts of
			 activities within each area:
				(1)Produced water
			 recovery, including research for desalination and demineralization to reduce
			 total dissolved solids in the produced water.
				(2)Produced water
			 utilization for agricultural, irrigational, municipal, and industrial uses, or
			 other environmentally sustainable purposes.
				(3)Re-injection of
			 produced water into subsurface geological formations to increase energy
			 production.
				(c)Program
			 AdministrationTo carry out the purposes under this Act, the
			 Secretary may enter into an agreement with a consortium whose members have
			 collectively demonstrated capabilities and experience in planning and managing
			 research, development, demonstration, and commercial application programs for
			 unconventional natural gas and other petroleum production and produced water
			 utilization.
			(d)Activities at the
			 National LaboratoriesThe Secretary, through the appropriate
			 National Laboratory, shall carry out a program of research, development, and
			 demonstration activities complementary to and supportive of the research,
			 development, and demonstration programs under subsection (b).
			4.Consultation and
			 coordination
			(a)ConsultationIn
			 carrying out this Act, the Secretary shall consult with the Secretary of the
			 Interior and the Administrator of the Environmental Protection Agency.
			(b)CoordinationTo
			 the maximum extent practicable, the Secretary shall ensure that the activities
			 under this Act are coordinated with, and do not duplicate the efforts of,
			 programs at the Department of Energy and other government agencies.
			5.Funding
			(a)AllocationAmounts
			 appropriated for this Act for each fiscal year shall be allocated as
			 follows:
				(1)75 percent shall
			 be for activities under section 3(a), (b), and (c).
				(2)25
			 percent shall be for activities under section 3(d) and other activities under
			 section 3, including administrative functions such as program direction,
			 overall program oversight, and contract management.
				(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this Act $20,000,000 for each of fiscal years 2010 through 2014.
			
	
		
			Passed the House of
			 Representatives February 11, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
